Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 17, Line 19, after “12,12’-bis(triisopropyloxysilyldodecyl)disulfide,” and before “3,3’-“ delete “and”.

In Claim 17, Line 20, delete “bis(dimethoxyphenylsilylpropyl)disulfide; organoalkoxymercaptosilanes;” and insert “bis(dimethoxyphenylsilylpropyl)disulfide, organoalkoxymercaptosilanes, and”.

In Claim 17, Line 33, after “from” and before “element” insert “the group consisting of”.

In Claim 17, Line 35, after “to about” and before “C,” delete “61º” and insert “-61º”. 

In Claim 19, Line 8 delete “3,3’-bis(dimethoxyphenylsilylpropyl)disulfide, and combinations thereof.” and insert “and 3,3’-bis(dimethoxyphenylsilylpropyl)disulfide.”.

In Claim 30, Line 2, after “ratio” delete “(based on phr) of 1:1 to 10:1” and insert “of 1:1 to 10:1, based on phr”.

In Claim 40, Line 20, delete “bis(dimethoxyphenylsilylpropyl)disulfide; organoalkoxymercaptosilanes;” and insert “bis(dimethoxyphenylsilylpropyl)disulfide, organoalkoxymercaptosilanes, and”


In Claim 40, Line 32, after “from” and before “elemental” insert “the group consisting of”.

In Claim 40, Line 34, after “to about” and before “C,” delete “61º” and insert “-61º”. 

Authorization for this examiner’s amendment was given in a telephone interview with Jenny Sheaffer on 8/11/2022.












Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Durel et al (US 2005/0004297, hereafter Durel ‘297) for the following reasons:

Durel ‘297 discloses a method of preparing a rubber composition ([0330]-[0333]). The method comprises blending in a preparatory mixing step silica, a coupling agent, and a combination of styrene butadiene rubber (SBR) and polybutadiene rubber (BR). However, the reference do not disclose or suggest the criticality of the average glass transition temperature of the rubbery polymers, especially, in light of the data presented in the instant Specification Specifically, the data demonstrates the criticality of a rubber composition with an average glass transition range of -55.2 to about -61 ºC and where guanidine is added in the preparatory mixing step has improved E’ at 20 ºC as compared to a method of preparing a rubber composition where the average glass transition temperature outside this range or when guanidine is not added in the preparatory mixing step.

Given that Durel ‘297 does not disclose or suggest the criticality of average glass transition temperature as well as the addition of guanidine in the preparatory mixing step, in terms of E’ at 20 ºC, it is clear that Durel ‘297 does not disclose or suggest the method of preparing a tire tread rubber composition as recited in the present claims.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767